[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 10-13984                 ELEVENTH CIRCUIT
                            Non-Argument Calendar             FEBRUARY 23, 2011
                          ________________________                JOHN LEY
                                                                   CLERK
                  D.C. Docket No. 8:09-cr-00185-JSM-TBM-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

MANUEL CAMACHO BARCENAS,
                                                             Defendant-Appellant.

                         __________________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (February 23, 2011)

Before HULL, MARTIN and ANDERSON, Circuit Judges



PER CURIAM:

      Richard Rosenbaum, appointed counsel for Manuel Camacho Barcenas, in

this direct criminal appeal, has moved to withdraw from further representation of
the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Barcenas’s conviction

and sentence are AFFIRMED.




                                          2